DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 28 July 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 13, 26
Claims cancelled: 11, 24
Claims added: none 
Claims currently pending: 1-10, 12-23, 25, 26
Response to Arguments
Examiner thanks the Applicant for providing a citation for support for the amended claim language. Examiner notes that Figure 15 of the incorporated reference of Vratskides contains a "Message Sending Interface" (1540) which, in page 18, Ll. 23-24, is detailed: "The modules illustrated in Figure 15 are software modules executed by a computer system". Therefore, Examiner concludes that this newly amended feature of a "message sending module" through which the generated text messages are sent do not render the claimed subject matter into the realm of eligible subject matter. 
Applicant argues, with respect to Step 2A, that "sending the generated variations of the message as text messages from the message sending module of the message optimization system to recipients of the new campaign is a discernible output, and, as such, provides a practical application". As noted above the "message sending module" is a "software module" that is "executed by a computer system". Other than a generically cited computer system, the claims do not contain anything that amounts to a practical application. Simply applying an abstract idea to a generic computer system does not render a claimed invention to a practical application.  MPEP 2106.04(d) discloses several types of limitations that do not integrate a judicial exception into a practical application: a) merely reciting the words "apply it" (or an equivalent, b) Adding insignificant extra-solution activity to the judicial exception, and c) Generally linking the use of a judicial exception to a particular technological environment or field of use. In each of these cases, the Examiner finds that the claimed invention meets these descriptions. First, the use of "software modules executed by a computer system" being equivalent to merely reciting the words "apply it" with the judicial exception". Second, the sending of the text messages amounts to insignificant post-solution activity and thus not meaningful enough to render the claim eligible as the application does not purport to explain, with any significant specificity, how to recommend one or more grammar structures, how the metrics are computed for the recommended grammar structures, and how to generate variations of a message. Third, describing the messages as "text" messages that are sent using a "software module executed by a computer system" is an attempt to limit the use of the invention to a technological environment of text messages. Many systems, at the time of the invention, utilized text-based messages and the claimed invention is not specific to a particular system. Here, Examiner refers to MPEP 2016.05(h), specifically:
 "In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204" 
As in Affinity Labs, the claims in the instant application take the abstract idea, generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns, and attempt to confine the use of the abstract idea to the particular technological environment of sending text messages. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). Thus, the presence of a "message sending module" for the sending of "text messages" is no more than an attempt to link the use of the abstract idea to a field of use or technological environment and the claims do not represent eligible subject matter.
Applicant's remarks, with respect to Step 2B, are reliant upon the same line of argument advanced with respect to Step 2A, which is addressed above. Therefore, the rebuttal need not be repeated.
Double Patenting
A terminal disclaimer has been filed and approved on 12 August 2021 in this application with respect to US Patent # US 10,395,270 B2 (Application #: 13/474695).
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-23, 25, and 26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-10 and 12 are directed towards a method. Claims 13-23 and 25 are directed towards a manufacture (computer-readable medium). Claim 26 is directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-10, 12-23, 25, and 26 include the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A method performed by a
recommending one or more grammar structures from one or more past campaigns that are based on the campaign parameters or from a default grammar structure in the event that none of the past campaigns has a grammar structure that complies with the campaign parameters, the one or more grammar structures specifying a plurality of message component types; 
computing metrics for the one or more recommended grammar structures, wherein the metrics include the grammar structures' structural spread; 
providing 
for each message component type in the selected grammar structure, generating a ranked list of previously-used values for the component type in the one or more past campaigns, wherein the previously-used values are each associated with a semantic tag and generating the ranked list comprises: 
identifying the semantic tags associated with the previously-used values in the one or more past campaigns, wherein each semantic tag identifies the semantic meaning of the associated value, 
creating a list of the previously-used values in the one or more past campaigns grouped by semantic tag, 
ranking groups of semantic tags based on performance in the one or more past campaigns of the previously-used values within a tag group versus other tag groups, and 
ordering the previously-used values first by their ranked tag group and second, within each tag group, by the number of times an individual value has been identified as the winning value in the one or more past campaigns; 
for each message component type, selecting a plurality of values to recommend testing based at least in part on the ranked list of previously-used values; 
enabling the campaign manager to reject one or more of the recommended values; 
in response to the campaign manager rejecting one or more of the recommended values, providing alternate recommended values for the rejected values and recomputing the metrics for the selected grammar structure using the alternate recommended values; and 
generating variations of a message to test based on the selected grammar structure and values accepted by the campaign manager;
and sending the generated variations of the message as text messages from the 
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with text-based marketing messages. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of text-based marketing messages. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using "a computer system" which corresponds to using "apply it" with generically cited computer hardware as indicated on page 18 of the specification that describes the computer as such, "A person skilled in the art would understand that a computer system has a memory or other physical, computer-readable storage medium for storing software instructions and one or more processors executing the software instructions", "a user interface" corresponds to a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) and automating mental tasks, Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375, and "message sending module" as shown in the incorporate reference of Vratskides et al. (WO 2011/076318 A1) in Figure 15 as a "Message Sending Interface" and described in Page 18, Ll. 23-24 as "modules illustrated in Figure 15 are software modules executed by a computer system". Thus, these elements amount to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, "a computer system" and "a user interface" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 13 and 26 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Dependent claims 2-10, 12, 14-23, and 25 further describe the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claims 2-6 and 14-18 claim various steps for ordering, grouping and presenting possible values for each component in the grammar structure, which falls well within the abstract idea itself of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claims 7, 9, 20 and 22 claim a "drop-down" menu for interacting with the user interface, but this is a well-understood, routine, and conventional UI element such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). Claims 8, 10, 12, 21, 23 and 25 claim the parameters available to be specified by the campaign manager and what default values may be, but this falls within the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claim 19 only claims a "user interface" that allows the campaign manager to enter parameters for the campaign, but but this is a well-understood, routine, and conventional UI element such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Allowable Subject Matter
Claim(s) 1-10, 12-23, 25, and 26, as currently written, have overcome the prior art. However, the grounds of rejection under 35 U.S.C. § 101 are currently pending and represent a barrier to allowability. If and when the rejection under 35 U.S.C. § 101 has been overcome, there will be further search and consideration of the claims at that point.
Related Prior Art:
The following previously cited references are closely related to Applicant's inventive concept and the claims, as currently written have overcome the prior art:
Chang et al. (Pub. #: US 2008/0281627 A1) discloses a message optimization system that monitors users' responses to message variants and estimating each message component's effect on the users' responses in order to select messages with optimal components to optimize the messages for a desired user response.
Vratskides et al. (Pub. #: GB 0922608.5) discloses a message optimization system for creating short marketing messages utilizing syntactical elements with a subsequent grammar check to optimize the messages for a desired response.
Ranka et al. (Pub. #: US 8,260,663 B1) discloses a message optimization system that tests even messages that are poorer performing rather than completely abstaining from using such messages in a campaign in order to check that a message's performance may change over time.
Hallberg et al. (Pub. #: US 8,689,253 B2) discloses the recommendation of a second highest ranked set of values if the first set of recommended values is not accepted by a user.
Bhatt et al. (Pub. #: US 2011/0035272 A1) discloses determining Feature-Value pairs for an advertising campaign for presentation in a ranked manner to the advertiser for appropriate selection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688